IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WESTPORT HOLDINGS                    NOT FINAL UNTIL TIME EXPIRES TO
TAMPA LP,                            FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D16-2557
v.

STATE OF FLORIDA, ex rel.,
the DEPARTMENT OF
FINANCIAL SERVICES OF
THE STATE OF FLORIDA and
OFFICE OF INSURANCE
REGULATION,

     Appellees.
_____________________________/

Opinion filed September 22, 2016.

An appeal from the Circuit Court for Leon County.
John C. Cooper, Judge.

M. Stephen Turner, P.A. and David K. Miller, P.A., Broad and Cassel, Tallahassee,
for Appellant.

Timothy L. Newhall, Chief Attorney, and Conor J. McLaughlin, Senior Attorney,
Department of Financial Services, Division of Rehabilitation and Liquidation,
Tallahassee; Shaw P. Stiller, Chief Assistant General Counsel, C. Timothy Gray
and Alyssa S. Lathrop, Assistant General Counsels, Florida Office of Insurance
Regulation, Tallahassee, for Appellees.

PER CURIAM.

      AFFIRMED.

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.